Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-10,12-20, are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP2000170196A) in view of King (US 8,281,469).

a loader arm (generally 11); 
a parking support (generally S1) including:
a support pivot end (generally 20,21) pivotally coupled to the loader arm, 
a ground engagement end opposite (generally not numbered, see figures) the support pivot end, and 
a plurality of connection regions (generally 23, figure 10) disposed between the support pivot end and the ground engagement end, at least one connection region of the plurality of connection regions; and 
a lock brace (generally S2) including: 
a brace pivot end (generally not numbered, see figures) pivotally coupled to the loader arm, and 
an attachment end (generally not numbered, see figures) opposite the brace pivot end, the attachment end configured to removably couple to any of the connection regions. 
 Okamoto does not teach the claimed obstruction. However, it is well known to use obstructions in holes to seal, permanently or temporarily to 
It would have been obvious to have modified Okamoto as claimed in or to have a removable seal to protect openings (bores) until they are needed for connections, etc.
wherein the obstruction obstructs coupling of the attachment end of the lock brace to the respective connection region of the parking support.
Re claim 2, Okamoto as already modified teaches the obstruction is configured to be broken away from the parking support.
Re claim 3, Okamoto as already modified teaches upon removal from the parking support, the obstruction is permanently detached therefrom. Also it would have been obvious to one of ordinary skill in the art prior to filing to have made the obstruction permanently or temporarily removable depending upon the needs of the situation to allow the desired maintenance, plugging, and/or seal situation needed.
Re claim 4, Okamoto (generally figures 10integrally-13) & as already modified teaches the parking support further includes a connection plate (see S1, not specifically numbered) disposed between the support pivot end and the ground engagement end, the connection plate including the plurality of connection regions defined thereon.

Re claim 7, Okamoto seems to have a round rather than slot opening. However, it would have been obvious to one of ordinary skill in the art prior to filing to have made a slot, round or any type opening as needed to the desired connection and obstruction shape, etc.
Re claim 9, Okamoto as already modified teaches the obstruction includes a tool receiving portion (for 4 of King).
Re claim 10, Okamoto as already modified teaches the tool receiving portion includes a tool receiving hole defined in the obstruction.
Re claim 12, Okamoto (generally figures 9-13) teaches the parking support is pivotable relative to the loader arm from a storage position to a parking position, and the lock brace is nested in the parking support in the storage position.

Re claim 14, Okamoto (generally figures 2,9-13) teaches a retention pin (generally 22) occupying the storage opening of the parking support and the storage aperture of the loader arm when in the storage position, and wherein the lock brace further includes an attachment hole adjacent the attachment end, the attachment hole of the lock brace aligns with the through hole of the connection plate when in the parking position, and the retention pin occupies the attachment hole of the lock brace and the through hole of the connection plate when in the parking position.
Re claim 15, Okamoto teaches a tractor (generally T) connected to the loader arm (generally A).
Re claim 17, Okamoto (generally figures 8-13) teaches the parking support and the lock brace are both positionable in a storage configuration, the parking support is formed as a generally U-shaped channel member, and the lock brace is nested in the parking support in the storage configuration.
.


Allowable Subject Matter
Claims 8,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams (figures 1,9,10) teaches breakaway bolt holes plus (generally 30).
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. Applicant argues that modifying Okamoto with King would be inconvenient and the combination would be hindsight.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As shown by the King reference, use of obstructions/plugs/seals is already well known in the art to keep out debris and weather damage that could prevent use of the openings when needed. Applicant argues it would be inconvenient to remove the obstructions, however, it would be far more inconvenient to be unable to use the holes when needed because they have been damaged or rendered unusable by things such as weather/rust and debris for example. Furthermore, it is merely opinion how inconvenient something is and certainly just possible inconvenience does not make a combination undesirable as already mentioned the alternative can be worse as would be apparent to one of ordinary skill.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652